PD-1461-15
                                 PD-1461-15                            COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 11/9/2015 2:38:32 PM
November 10, 2015
                                                                        Accepted 11/10/2015 4:40:40 PM
                                                                                         ABEL ACOSTA
                          NO. _________________________                                          CLERK

   JACOB WESLEY FAUDI                       §   IN THE COURT OF
                                            §
   VS.                                      §   CRIMINAL APPEALS
                                            §
   STATE OF TEXAS                           §   OF TEXAS


                       MOTION TO EXTEND TIME TO
                FILE PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF SAID COURT:

         Now comes Jacob Wesley Faudi, Appellant in the above styled and

   numbered cause, and moves for an extension of time of 30 days to file a petition

   for discretionary review, and for good cause shows the following:

         1.     On October 8, 2015, the Court of Appeals affirmed appellant's

   conviction. Jacob Wesley Faudi v. State, 2015 WL 5965362. This petition is

   therefore due on November 9, 2015.

         2.     Faudi needs additional time to prepare and submit his brief for

   consideration in this case. Appellate Counsel as a solo practitioner has been

   working on many cases including drafting and submitting the Petition for

   Discretionary Review in State v. Torres before this Honorable Court on 11/2/2015,

   preparing and submitting the brief in U.S. v. Dix, cause no. 14-51143 in the 5th

   Circuit Court of Appeals, and preparing for oral argument in U.S. v. Koss, cause

   no. 14-51173 in the 5th Circuit Court of Appeals that is scheduled for 12/2/2015.
      3.     Defendant is currently incarcerated.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 30 days, i.e. until December 9, 2015, to file a petition for

discretionary review.

                                       Respectfully submitted,

                                       Law Office of Denton B. Lessman
                                       100 N. 6th Street, Ste. 702
                                       Waco, TX 76701
                                       Tel: (254) 776-4544
                                       Fax: (254) 776-4551



                                       By:
                                         Denton B. Lessman
                                         State Bar No. 24042474
                                         DLessmanAtty@aol.com
                                         Attorney for Jacob Wesley Faudi




                         CERTIFICATE OF SERVICE

      This is to certify that on November 9, 2015, a true and correct copy of the

above and foregoing document was served on the State Prosecutor’s Office and the

McLennan County District Attorney’s Office via facsimile.




                                       Denton B. Lessman